                        UNITED STATES DISTRICT COURT
                        SOUTHERN DISTRICT OF INDIANA
                            INDIANAPOLIS DIVISION

CHARLES K., 1                                   )
                                                )
                           Plaintiff,           )
                                                )
                      v.                        )    No. 1:18-cv-02013-JPH-DML
                                                )
NANCY A. BERRYHILL, Acting                      )
Commissioner of the Social Security             )
Administration, 2
                                                )
                           Defendant.           )

            ENTRY REVIEWING THE COMMISSIONER’S DECISION




1In an attempt to protect the privacy interests of claimants for Social Security benefits,
consistent with the recommendation of the Court Administration and Case Management
Committee of the Administrative Office of the United States courts, the Southern District
of Indiana has opted to use only the first name and last initial of non-governmental
parties in its Social Security judicial review opinions.

2  In March 2018, the U.S. Government Accountability Office (GAO) informed the
President of its determination that Nancy Berryhill had exceeded the time limit under
the Federal Vacancies Reform Act of 1998 (FVRA) allowing her to serve as the Acting
Commissioner of the Social Security Administration without the nomination of a
successor.     Patterson v. Berryhill, No. 2:18-cv-193, (W.D. Pa. June 14, 2018)
https://www.leagle.com/decision/infdco20180615f26 (last visited Jan. 23, 2019).
Accordingly, Ms. Berryhill stepped down as Acting Commissioner and continued to lead
the agency from her Deputy Commissioner for Operations title of record. Id. However,
she has resumed her role as Acting Commissioner after the President’s nomination of a
potential successor. Id.; see 5 U.S.C. § 3346(a)(2) (providing that, once a first or second
nomination for the office is submitted to the Senate, an acting officer may serve from
the date of such nomination for the period the nomination is pending in the Senate);
see also Daily Digest of the Senate, https://www.govinfo.gov/content/pkg/CREC-2019-
01-16/pdf/CREC-2019-01-16-dailydigest.pdf (last visited Jan. 23, 2019) (showing the
re-nomination of Andrew Saul on January 16, 2019 as the Commissioner of Social
Security). The case caption has been updated to reflect Ms. Berryhill’s current official
title.


                                            1
      Plaintiff Charles K. (the “Plaintiff”) seeks judicial review of the Social

Security Administration’s decision denying his petition for certain benefits. For

the reasons that follow, the decision is AFFIRMED.

      The Plaintiff applied for supplemental security income (“SSI”) from the

Social Security Administration (“SSA”) on March 10, 2015, alleging an onset date

of September 13, 2011. [Dkt. 8-2 at 20.] His application was initially denied on

May 27, 2015, [Dkt. 8-5 at 6], and again upon reconsideration on August 10,

2015, [Dkt. 8-5 at 18].    Administrative Law Judge David Welch (the “ALJ”)

conducted a hearing on May 3, 2017.          [Dkt. 8-2 at 38–78.]   The day of the

hearing, the Plaintiff moved to amend his alleged onset date to March 20, 2015.

[Dkt. 8-6 at 26.] The ALJ issued a decision on July 28, 2017, concluding that

the Plaintiff was not entitled to receive SSI. [Dkt. 8-2 at 17.] The Appeals Council

denied review on May 7, 2018. [Dkt. 8-2 at 2.] On July 2, 2018, the Plaintiff

timely filed this civil action asking the Court to review the denial of benefits

according to 42 U.S.C. § 405(g) and 42 U.S.C. § 1383(c). [Dkt. 1.]

                                        I.
                                STANDARD OF REVIEW

      “The Social Security Act authorizes payment of disability insurance

benefits … to individuals with disabilities.” Barnhart v. Walton, 535 U.S. 212,

214 (2002).   “The statutory definition of ‘disability’ has two parts.     First, it

requires a certain kind of inability, namely, an inability to engage in any

substantial gainful activity.    Second, it requires an impairment, namely, a

physical or mental impairment, which provides reason for the inability. The

statute adds that the impairment must be one that has lasted or can be expected
                                         2
to last … not less than 12 months.” Id. at 217. “The standard for disability

claims under the Social Security Act is stringent.” Williams-Overstreet v. Astrue,

364 F. App’x 271, 274 (7th Cir. 2010).         “Even claimants with substantial

impairments are not necessarily entitled to benefits, which are paid for by taxes,

including taxes paid by those who work despite serious physical or mental

impairments and for whom working is difficult and painful.” Id. at 274.

      When an applicant appeals an adverse benefits decision, this Court’s role

is limited to ensuring that the ALJ applied the correct legal standards and that

substantial evidence exists for the ALJ’s decision. Barnett v. Barnhart, 381 F.3d

664, 668 (7th Cir. 2004) (citation omitted). For the purpose of judicial review,

“[s]ubstantial evidence is such relevant evidence as a reasonable mind might

accept as adequate to support a conclusion.” Id. (quotation omitted). Because

the ALJ “is in the best position to determine the credibility of witnesses,” Craft v.

Astrue, 539 F.3d 668, 678 (7th Cir. 2008), this Court must accord the ALJ’s

credibility determination “considerable deference,” overturning it only if it is

“patently wrong.” Prochaska v. Barnhart, 454 F.3d 731, 738 (7th Cir. 2006)

(quotations omitted).

      The ALJ must apply the five-step inquiry set forth in 20 C.F.R. §

416.920(a)(4)(i)-(v), evaluating the following, in sequence:

      (1) whether the claimant is currently [un]employed; (2) whether the
      claimant has a severe impairment; (3) whether the claimant’s
      impairment meets or equals one of the impairments listed by the
      [Commissioner]; (4) whether the claimant can perform [his] past
      work; and (5) whether the claimant is capable of performing work in
      the national economy.



                                         3
Clifford v. Apfel, 227 F.3d 863, 868 (7th Cir. 2000) (citations omitted) (alterations

in original).   “If a claimant satisfies steps one, two, and three, [he] will

automatically be found disabled. If a claimant satisfies steps one and two, but

not three, then [he] must satisfy step four. Once step four is satisfied, the burden

shifts to the SSA to establish that the claimant is capable of performing work in

the national economy.” Knight v. Chater, 55 F.3d 309, 313 (7th Cir. 1995).

      After Step Three, but before Step Four, the ALJ must determine a

claimant’s residual functional capacity (“RFC”) by evaluating “all limitations that

arise from medically determinable impairments, even those that are not severe.”

Villano v. Astrue, 556 F.3d 558, 563 (7th Cir. 2009). In doing so, the ALJ “may

not dismiss a line of evidence contrary to the ruling.” Id. The ALJ uses the RFC

at Step Four to determine whether the claimant can perform his own past

relevant work and if not, at Step Five to determine whether the claimant can

perform other work. See 20 C.F.R. § 416.920(e), (g). The burden of proof is on

the claimant for Steps One through Four; only at Step Five does the burden shift

to the Commissioner. See Clifford, 227 F.3d at 868.

      If the ALJ committed no legal error and substantial evidence exists to

support the ALJ’s decision, the Court must affirm the denial of benefits. Barnett,

381 F.3d at 668.     When an ALJ’s decision is not supported by substantial

evidence, a remand for further proceedings is typically the appropriate remedy.

Briscoe ex rel. Taylor v. Barnhart, 425 F.3d 345, 355 (7th Cir. 2005). An award

of benefits “is appropriate only where all factual issues have been resolved and

the record can yield but one supportable conclusion.” Id. (citation omitted).


                                         4
                                            II.
                                      BACKGROUND

        The Plaintiff was 37 years of age at the time he applied for SSI. [Dkt. 8-6

at 2.] He has completed the ninth grade and did not attain the level of education

necessary to get a GED. [Dkt. 8-2 at 43.] He has not had a regular job but has

admitted to drug dealing. [Dkt. 8-2 at 24.] 3

        The ALJ followed the five-step sequential evaluation set forth by the Social

Security Administration in 20 C.F.R. § 416.920(a)(4) and ultimately concluded

that the Plaintiff was not disabled. [Dkt. 8-2 at 31.] Specifically, the ALJ found

as follows:

    •   At Step One, the Plaintiff had not engaged in substantial gainful activity4
        since March 20, 2015, the amended onset date. [Dkt. 8-2 at 22.]

    •   At Step Two, he had the following severe impairments: diabetes mellitus,
        degenerative disc disease of the lumbar spine, gastroesophageal reflux
        disease, degenerative joint disease of the shoulders, osteoarthritis of the
        right index finger, morbid obesity, and anxiety. [Dkt. 8-2 at 23.]

    •   At Step Three, he did not have an impairment or combination of
        impairments that met or medically equaled the severity of one of the listed
        impairments. [Dkt. 8-2 at 23.]

    •   After Step Three but before Step Four, he had the RFC “to perform
        sedentary work as defined in 20 CFR 416.967(a) except: the claimant is
        capable of sitting up to two (2) hours at a time and up to six (6) hours in
        an eight (8) hour workday. The claimant is capable of standing and/or
        walking up to one (1) hour at a time and two (2) hours total in an eight (8)
        hour workday, provided the claimant is allowed to alternate between
        sitting and standing at will. The claimant is capable of frequent handling

3The relevant evidence of record is amply set forth in the parties’ briefs and need not be
repeated here. Specific facts relevant to the Court’s disposition of this case are
discussed below.

4 Substantial gainful activity is defined as work activity that is both substantial (i.e.,
involves significant physical or mental activities) and gainful (i.e., work that is usually
done for pay or profit, whether or not a profit is realized). 20 C.F.R. § 416.972(a).

                                            5
       and fine manipulation. The claimant is capable of occasional overhead
       reaching, balancing, stooping and climbing ramps and stairs, but no
       kneeling, crouching, crawling or climbing of ladders, ropes and scaffolds.
       The claimant should avoid all exposure to extreme heat, cold, humidity
       and unprotected heights. Finally, the claimant is limited to simple, routine
       and repetitive tasks requiring simple work-related decisions, in a work
       environment with no production rate or pace work, requiring no more that
       [sic] occasional interaction with the public, coworkers and supervisors.”
       [Dkt. 8-2 at 25.]

   •   At Step Four, there was no past relevant work to evaluate. [Dkt. 8-2 at
       29.]

   •   At Step Five, relying on the testimony of the vocational expert (“VE”) and
       considering the Plaintiff’s age, education, and RFC, there were jobs that
       existed in significant numbers in the national economy that he could have
       performed through the date of the decision. [Dkt. 8-2 at 30.]

                                        III.
                                    DISCUSSION

       The Plaintiff contends the ALJ erred when he: (1) failed to consider a

previous decision regarding a previous claim covering a different period of time;

(2) did not explain why he chose the less restrictive, relevant limitation in his

RFC finding; and (3) failed to verify with the vocational expert that his testimony

was consistent with the Dictionary of Occupational Titles. The Court addresses

each argument in turn.

       A. Prior SSA Decision Awarding SSI

       The Plaintiff argues the ALJ was required to consider a previous fully

favorable decision of another ALJ on a prior claim for SSI that was decided on

April 18, 2013 (“the April 2013 Decision”). [Dkt. 10 at 19 (citing Dkt. 10-1 at 1).]

The Plaintiff contends that because the benefits awarded by the April 2013

Decision were terminated due to incarceration—rather than a finding of medical



                                         6
improvement—and the instant claim includes all of the same impairments as the

prior claim (with a worsening back impairment), the ALJ was required to explain

how the Plaintiff’s “conditions have changed to the point of no longer being

eligible for benefits.” [Dkt. 10 at 19.] Contrary to the Plaintiff’s arguments, the

ALJ did not have a duty to address the prior favorable decision.

      First, the April 2013 Decision was not a part of the administrative record

before the ALJ in this case. Although the Plaintiff alluded to the April 2013

Decision once during his testimony—“when I got disability the last time,” [dkt.

8-2 at 56]—the Plaintiff’s representative did not make any argument at the

hearing about its significance. Furthermore, the briefs do not shed any light

on why the April 2013 Decision is not in the record or the possible significance

of the omission.

      Second, SSA policy provides for de novo review of a claim involving a period

of time that has not been adjudicated. The instant claim involves a period of

time that was not covered by the April 2013 Decision.         The Social Security

Administration has given clear guidance regarding how a prior SSA decision may

impact a later decision:

      Under SSA policy, if a determination or decision on a disability claim
      has become final, the Agency may apply administrative res judicata
      with respect to a subsequent disability claim under the same title of
      the Act if the same parties, facts and issues are involved in both the
      prior and subsequent claims. However, if the subsequent claim
      involves deciding whether the claimant is disabled during a period
      that was not adjudicated in the final determination or decision on
      the prior claim, SSA considers the issue of disability with respect to
      the unadjudicated period to be a new issue that prevents the
      application of administrative res judicata. Thus, when adjudicating
      a subsequent disability claim involving an unadjudicated period,


                                        7
      SSA considers the facts and issues de novo in determining disability
      with respect to the unadjudicated period.

Effect of Prior Findings on Adjudication of a Subsequent Disability Claim Arising

Under the Same Title of the Social Security Act -- Titles II and XVI of the Social

Security Act. AR 98-4(6) (S.S.A. June 1, 1998), 1998 WL 283902, at *2 (emphasis

added).

      Finally, the Seventh Circuit recently explained it was not aware of any

authority "that requires an ALJ to use the same RFC that a different ALJ used

in denying the benefits for a prior period.” Penrod on behalf of Penrod v. Berryhill,

900 F.3d 474, 477 (7th Cir. 2018).

      The Plaintiff cites a Social Security Ruling (“SSR”) for the proposition that

"evidence of a disability decision by another governmental or nongovernmental

agency cannot be ignored and must be considered.” See [Dkt. 10 at 20]; SSR

06-3p (S.S.A. Aug. 9, 2006), 2006 WL 2329939, at *6. 5 The SSA’s Acquiescence

Ruling and recent Seventh Circuit case cited supra, however, are more on-point

here than the SSR cited by the Plaintiff.

      The Court concludes that the ALJ did not err in giving de novo

consideration to the new period of adjudication based on the medical evidence

of record beginning with the Plaintiff’s application for benefits in the instant

claim. The Court will not remand the claim to consider the prior decision.




5 SSR 06-3p has been rescinded by the Commissioner, but only for claims filed after

March 27, 2017. Rescission of Soc. Sec. Rulings 96-2p, 96-5p, & 06-3p (S.S.A. Mar. 27,
2017), 2017 WL 3928298, at *1.


                                          8
      B. Fine Manipulation

      The Plaintiff next argues that the ALJ erred when he did not explain why

he chose the less restrictive, relevant limitation in his RFC finding. The ALJ

presented multiple hypothetical questions to the VE, which included differing

limitations with respect to the Plaintiff’s ability to use his right dominant hand

for fingering or fine manipulation. The ALJ elected to use a less restrictive,

relevant limitation in his RFC finding. [Dkt. 10 at 21.]

      The ALJ’s first hypothetical included a limitation to “[o]ccasionally

engaging in all of the postural limitations with the right upper extremity which

is the dominant upper extremity. Only occasionally engaging in fingering, that

is fine manipulation.” [Dkt. 8-2 at 69.] As noted above, the ALJ’s RFC finding

limited the Plaintiff to frequent fine manipulation, bilaterally, rather than

occasional fine manipulation with the right hand.

      The ALJ did not ignore the supportive relevant evidence. The ALJ found

that the Plaintiff’s osteoarthritis in his right index finger was a severe

impairment. The ALJ described a consultative examination performed May 18,

2015, which he concluded did not “suggest a disabling condition,” but he did

acknowledge the “only remarkable clinical finding[s were] a slightly reduced

abduction of the shoulders and lack of active flex in the right index finger (Ex.

B7F).” [Dkt. 8-2 at 28.]

      The ALJ also provided a sufficient explanation as to how he arrived at his

RFC determination based on the opinions of the medical experts that testified

during the hearing:


                                        9
       The medical opinions of the medical experts, Dr. Lee A Fischer, M.D.
       and Dr. Don A. Olive, Ph.D., are given great weight (Ex. B13F-BI4F).
       They have applicable medical specialties: Dr. Fischer is Board
       Certified in Family Medicine; and Dr. Olive, Clinical Psychologist,
       specializes in Forensic Psychology and Neuropsychology. They
       share a specialized knowledge of the Social Security disability
       program and lengthy experience serving as independent, objective,
       neutral and impartial medical experts evaluating Social Security
       disability cases. They each personally reviewed the entire medical
       record including the most up to date medical exhibits. Both offered
       a thorough analysis of the medical evidence pertinent to their
       medical expertise. Each medical expert offered an insightful and
       persuasive explanation in support of their respective medical
       opinion. Lastly, their medical opinions are consistent with the
       record as a whole.

[Dkt. 8-2 at 28–29.]      Dr. Fischer testified consistent with the ALJ’s RFC, in

relevant part, that he believed that the Plaintiff was limited to “overhead lift,

overhead reaching occasionally, but then doing all other manipulative activities

frequently with both hands.” 6 [Dkt. 8-2 at 46.] The Plaintiff’s representative

specifically cross-examined Dr. Fischer about the issue. “And you mentioned

the right index finger. Would that limit his ability to do any fine fingering on his

right hand?” [Dkt. 8-2 at 49.] Dr. Fischer responded:

       Slightly maybe with that finger but at the consultative exam, he was
       able to grasp and do buttoning and use the – both hands without
       problems.      And – and again I made his – I took that into
       consideration saying instead of continuously he could do those
       activities frequently as opposed to continuously.




6 The ALJ posed a second hypothetical to the VE that was based on the collective
opinions of the medical experts, including Dr. Fischer, which did return other work that
would be applicable in the context of those limitations. [Dkt. 8-2 at 70–71.] The
Plaintiff’s representative established that any further reduction of his ability to perform
fingering or fine manipulation to only occasionally—in combination with the ALJ’s
second hypothetical—would eliminate all other work that was available in viable
numbers in the economy. [Dkt. 8-2 at 73–76.]

                                            10
[Dkt. 8-2 at 49; see Dkt. 8-12 at 94 (“Claimant is able to fully close all fingers

into a fist, and button clothing utilizing both hands. Finger abduction is 5/5

bilaterally. The claimant is able to write with the dominant hand.”).]

      Furthermore, the opinions of the reviewing consultants are not

inconsistent with the ALJ’s RFC finding. Both consultants found that fingering

(or fine manipulation) would be limited on the right hand but did not specify the

precise degree of limitation (i.e., continuous, frequent, or occasional). [Dkt. 8-4

at 9; Dkt. 8-4 at 22.] Regardless, the ALJ explained that their opinions were

“assigned partial weight,” rather than the great weight given to the medical

experts’ opinions, including Dr. Fischer. [Dkt. 8-2 at 29.]

      The ALJ confronted the conflicting evidence and provided a sufficient

explanation as to how he arrived at his relevant, material conclusions concerning

the Plaintiff’s use of his right hand for fine manipulation. The authorities cited

by the Plaintiff in support of his position are factually distinguishable, not

controlling and do not support a different outcome.

      C. Dictionary of Occupational Titles

      The Plaintiff last argues that the ALJ erred when he failed to verify with

the VE that his testimony was consistent with the Dictionary of Occupational

Titles (“DOT”). [Dkt. 10 at 25.] While the Court concludes that the ALJ erred in

his handling of this issue, it was harmless error that does not warrant remand.

      The ALJ did not remind the VE before testifying that he must identify any

conflicts between his testimony and the information contained in the DOT. The

ALJ also failed to inquire about any conflict at any point during or after the VE’s


                                        11
testimony. “When a VE or VS provides evidence about the requirements of a job

or occupation, the adjudicator has an affirmative responsibility to ask about any

possible conflict between that VE or VS evidence and information provided in the

DOT.”    Social Security Ruling (“SSR”) 00-4p (S.S.A. Dec. 4, 2000), 2000 WL

1898704 at *4. The Seventh Circuit has held that SSR 00-4p’s “language

unambiguously sets out the ALJ’s affirmative duty,” to inquire about any

potential conflicts with the DOT and that claimant is “not required to raise the

issue at the hearing, because the Ruling places the burden of making the

necessary inquiry on the ALJ.” Prochaska, 454 F.3d at 735. The ALJ’s failure

was error.

        An ALJ’s failure to comply with the duty imposed by SSR 00-4p is harmless

error “unless there actually was a conflict.” Terry v. Astrue, 580 F.3d 471, 478

(7th Cir. 2009). The Plaintiff has not developed his argument by pointing to any

actual conflict with the DOT, see [Dkt. 10 at 25–26], and the Plaintiff did not

respond to the Commissioner’s argument that the error was harmless, [Dkt. 15

at 9]. The Plaintiff’s “argument is ‘perfunctory and undeveloped,’ and therefore

waived.” Hall v. Berryhill, 906 F.3d 640, 644 (7th Cir. 2018), reh'g denied (Dec.

18, 2018) (quoting Crespo v. Colvin, 824 F.3d 667, 674 (7th Cir. 2016)).

        Even if the Plaintiff had not waived the argument, there is no conflict

between the other work that the ALJ found the Plaintiff capable of performing

based on the VE’s testimony and the limitations that the ALJ included in his

RFC finding.    See [Dkt. 8-2 at 30 (listing the other jobs used at Step Five).]

According to the DOT, each of the job titles are performed at the sedentary


                                        12
exertional level and require frequent handling and fingering without the presence

of any postural, mental, or environmental requirements that are not compatible

with the ALJ’s RFC finding. See DICOT 739.687-182 (G.P.O.), 1991 WL 680217

(Table Worker); DICOT 209.587-010 (G.P.O.), 1991 WL 671797 (Addresser);

DICOT 685.687-014 (G.P.O.), 1991 WL 678284 (Cuff Folder). Accordingly, the

ALJ’s error was harmless.

                                      IV.
                                   CONCLUSION

      The Court concludes that the ALJ applied the correct legal standards and

that substantial evidence exists for the ALJ’s decision. As there is no legal basis

to reverse the ALJ’s decision that the Plaintiff was not disabled during the

relevant time period, the decision below is AFFIRMED. Final judgment will issue

accordingly.

SO ORDERED.

Date: 2/15/2019




Distribution:

Lu Han
SOCIAL SECURITY ADMINISTRATION
lu.han@ssa.gov

Charles D. Hankey
charleshankey@hankeylawoffice.com

Julian Clifford Wierenga
UNITED STATES ATTORNEY'S OFFICE (Indianapolis)
julian.wierenga@usdoj.gov



                                        13
